Title: From James Madison to Robert Williams (Abstract), 15 March 1805
From: Madison, James
To: Williams, Robert


15 March 1805, Department of State. “I have the honor to enclose a Commission appointing you Governor of the Mississippi Territory and another for Thomas H. Williams as Register of the land office in the County of Adams in the same territory. As however it is uncertain whether the latter commission will meet the acceptance of Mr. Williams, to provide for filling the office, another commission is enclosed, blank as to name & date, which it is left to your discretion to fill up in case of Mr. Williams declining. Be pleased to return me the blank commission if he should accept, or the name and date you may insert in it, if he should not.”
